Title: From Thomas Jefferson to Albert Gallatin, 24 December 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr. Gallatin
                            
                            Dec. 24. 06.
                        
                        I inclose you a letter from Capt. Mc. Neill (formerly
                            commander of one of our frigates) to Capt Tingey asking the command of the revenue cutter at Charleston. he was a good
                            officer, reduced when the navy line was reduced; & therefore entitled to any proper thing we can do for him. I am
                            induced to believe his claims better than those of any other. he is considered as a man of perfect fidelity.
                    